         Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                   ______________________


M. P.,

                Plaintiff,

         v.                                                              No. 1:19-cv-1032-WJ-GJF

JOHNNY REVELES, a Metropolitan Detention
Center Corrections Officer, in his individual capacity;
and the BOARD OF COUNTY COMMISSIONERS
OF THE COUNTY OF BERNALILLO,

                Defendants.

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO
      NOTIFY THE COURT OF A POTENTIAL CONFLICT OF INTEREST

         THIS MATTER comes before the Court on Plaintiff’s Motion to Notify the Court of a

Potential Conflict of Interest [Doc. 46], filed May 1, 2020. Plaintiff explains that there may be a

concurrent conflict of interest with Taylor S. Rahn’s representation of Defendant Reveles in this

case and her representation of Defendant Bernalillo County in the separate case of McClendon v.

City of Albuquerque (Case No. 95-cv-24). Ms. Rahn argues that there is not a conflict of interest

and that, even if there was one, Defendant Bernalillo County and Defendant Reveles have waived

any potential conflict of interest. Defendant Bernalillo County also argues that there is not a

conflict of interest. For the reasons stated in this Opinion, the Court finds that there is not a conflict

of interest because the Defendants’ interests are not directly adverse and Ms. Rahn’s representation

of Defendant Reveles will not be materially limited by her representation of Defendant Bernalillo

County in McClendon.
       Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 2 of 7



       Taylor S. Rahn of Robles, Rael & Anaya, P.C. represents Defendant Reveles. Frank T.

Apodaca of Saucedo Chavez, P.C. represents Defendant Bernalillo County. Ms. Rahn does not

represent Defendant Bernalillo County in this case, but does represent Defendant Bernalillo

County in McClendon. Doc. 46-2 (Ms. Rahn’s Entry of Appearance in McClendon).

       This case concerns allegations that Defendant Reveles, a former Corrections Officer, raped

Plaintiff in a closet while on-duty at the Metropolitan Detention Center. On May 21, 2019,

Defendant Reveles plead guilty to Criminal Sexual Penetration (Position of Authority Over

Inmate), a second degree felony. Doc. 30-1 (Plea and Disposition Agreement). The charge stated:

       That on or about August 20, 2018, in Bernalillo County, New Mexico, [Defendant
       Reveles] did unlawfully and intentionally cause [Plaintiff], an inmate confined in a
       correctional facility or jail, to engage in sexual intercourse, and was in a position of
       authority over the inmate, contrary to NMSA 1978, Section 30-9-11 (E)(2) (2009).

Doc. 30-3 (Grand Jury Indictment) at 1. Ms. Rahn explains “that Defendant Reveles does not, and

likely cannot given his guilty plea, dispute that sexual contact occurred while he was acting as a

corrections officer and Plaintiff was an inmate. The only issue relevant to Defendant Reveles’

liability for civil rights violations is whether or not this contact was factually consensual

notwithstanding Plaintiff’s status as an inmate.” Doc. 56 (Defendant Reveles’ Response) at 4.

                                          DISCUSSION

       The United States District Court of New Mexico’s Local Rules state that the “Rules of

Professional Conduct adopted by the Supreme Court of the State of New Mexico apply except as

otherwise provided by local rule or by Court Order.” D.N.M. LR-Civ. 83.9; see Cole v. Ruidoso

Mun. Sch., 43 F.3d 1373, 1383 (10th Cir. 1994) (explaining that the “District Court of New Mexico

has adopted the New Mexico Rules of Professional Conduct”). The New Mexico Rules of

Professional Conduct provide that a concurrent conflict of interest exists if:

       (1) the representation of one client will be directly adverse to another client; or

                                                  2
       Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 3 of 7




       (2) there is a significant risk that the representation of one or more clients will be
       materially limited by the lawyer’s responsibilities to another client, a former client
       or a third person or by a personal interest of the lawyer.

Rule 16-107(A) NMRA. Plaintiff argues that Ms. Rahn has a concurrent conflict of interest based

on both of the above elements. Each is discussed in turn, and each is without merit.

       Plaintiff alleges that the Defendants’ interests may be directly adverse because Defendant

Bernalillo County may argue that Defendant Reveles acted outside the scope of his duties, which

if accepted would relieve Defendant Bernalillo County of its obligation to pay Defendant Reveles’

defense costs and any judgment pursuant to N.M. Stat. § 41-4-4(B) and (D). Although Defendant

Bernalillo County filed a motion for leave to file a cross-claim making that argument [Doc. 28],

Defendant Bernalillo County withdrew that motion a month after filing it. Doc. 45 (Notice of

Withdrawal of Motion for Leave to File Cross-Claim). Defendant Bernalillo County has stated,

when responding to Plaintiff’s argument that Defendant Bernalillo County may argue that

Defendant Reveles acted outside the scope of his duties, that

       Bernalillo County will not assert or argue in this or any other litigation that any
       judgment or award of damages against Defendant Reveles is not subject to
       protections of payment, by the County or its insurer, afforded to Defendant Reveles
       under NMSA § 41-4-4.

Doc. 57 (Defendant Bernalillo County’s Response) at 2. Based on this representation, it follows

that Defendant Bernalillo County will not argue that Defendant Reveles acted outside the scope of

his duties. Accordingly, the Court finds that the Defendants’ interests are not directly adverse.

       Plaintiff also alleges that Ms. Rahn may be limited at trial in her ability to oppose Plaintiff’s

claim to punitive damages because a finding of actual malice against Defendant Reveles would

benefit Defendant Bernalillo County by providing Defendant Bernalillo County a right to recover

the costs it expended on Defendant Reveles’ defense or any judgment pursuant to N.M. Stat. § 41-



                                                  3
       Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 4 of 7



4-4(E). Defendant Bernalillo County, however, has represented that it will not argue that

Defendant Reveles is not subject to the payment protections of N.M. Stat. § 41-4-4. Doc. 57

(Defendant Bernalillo County’s Response) at 2. Defendant Bernalillo County, therefore, will be

obligated to pay any judgment against Defendant Reveles pursuant to N.M. Stat. § 41-4-4(D).

Thus, it would not make sense for Defendant Bernalillo County to oppose efforts by Ms. Rahn to

argue against the imposition of punitive damages against Defendant Reveles because Defendant

Bernalillo County will ultimately have to pay for any punitive damages. As such, a finding of

actual malice against Defendant Reveles would not benefit Defendant Bernalillo County.

Accordingly, the Court finds that Ms. Rahn’s representation of Defendant Reveles will not be

materially limited by her representation of Defendant Bernalillo County in McClendon.

       Moreover, even if there is a concurrent conflict of interest with Ms. Rahn’s representation

of Defendant Reveles in this case and her representation of Defendant Bernalillo County in

McClendon, it may be waived. The New Mexico Rules of Professional Conduct provide that

notwithstanding a concurrent conflict of interest, a lawyer may represent a client if:

       (1) the lawyer reasonably believes that the lawyer will be able to provide competent
       and diligent representation to each affected client;

       (2) the representation is not prohibited by law;

       (3) the representation does not involve the assertion of a claim by one client against
       another client represented by the lawyer in the same litigation or other proceeding
       before a tribunal; and

       (4) each affected client gives informed consent, confirmed in writing.

Rule 16-107(B) NMRA.

       As to (1), Ms. Rahn stated that she “believes that [she] will be able to provide competent

and diligent representation to each affected client.” Doc. 56 (Defendant Reveles’ Response) at 6.

Plaintiff does not dispute Ms. Rahn’s ability to provide competent and diligent representation to

                                                 4
       Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 5 of 7



each Defendant. The Court is also familiar with Ms. Rahn’s abilities and experience in this practice

area and does not have any reason to doubt her ability to provide competent and diligent

representation to each Defendant. As to (2), Plaintiff has not presented any rule or law that

prohibits the representation, and the Court is not aware of any rule or law that prohibits the

representation. As to (3), Ms. Rahn’s representation of Defendant Reveles and Defendant

Bernalillo County does not involve the assertion of a claim by one client against another client.

The Defendants’ interests are aligned in this case. As to (4), Ms. Rahn filed Defendant Bernalillo

County’s informed consent with the Court, in which Bernalillo County Attorney W. Ken Martinez

on behalf of Defendant Bernalillo County stated:

       After due consideration, [Bernalillo County Attorney W. Ken Martinez] waive[s]
       my objection to any conflict of interest that may exist as a result of Ms. Rahn’s
       representation of Bernalillo County in McClendon v. City of Albuquerque and her
       current representation of Mr. Reveles in M.P. v. Reveles.

Doc. 56-1 (Waiver of Objection for Potential Conflict of Interest) at 1–2. As to Defendant Reveles,

Ms. Rahn explained that she discussed the potential conflict of interest with him and that he

consented to her representation of him. Defendant Reveles’ informed consent, however, has not

been deduced to writing as required by Rule 16-107(B)(4) because Ms. Rahn explains that her

contact with him has been limited because he is currently incarcerated and visitation is limited

because of the Coronavirus pandemic. Ms. Rahn stated that she sent Defendant Reveles a conflict

of interest waiver and that once she receives a signed copy from him, she will file it with the Court.

The Court has made the finding that there is no conflict of interest in Ms. Rahn representing

Defendant Reveles in the instant case and representing Bernalillo County in McClendon, but since

Rule 16-107(B) NMRA was invoked, this rule requires each affected client to give informed

consent in writing. Therefore, Ms. Rahn should obtain the necessary written consent signed by




                                                  5
       Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 6 of 7



Mr. Reveles in the very near future taking into account appropriate public safety concerns in view

of the ongoing Coronavirus pandemic.

       Finally, in her reply Plaintiff makes an additional argument that she did not raise in her

motion. Plaintiff alleges that Ms. Rahn has a conflict of interest because she may be a fact witness

because “depending on what Plaintiff learns in discovery, Plaintiff may want to take Ms. Rahn’s

deposition or call Ms. Rahn as a witness at trial in support of Plaintiff’s Monell claim.” Doc. 76

(Plaintiff’s Reply) at 3. Raising a new argument in a reply is not appropriate because the opposing

party does not have an opportunity to respond to it. The Court, therefore, will not consider

Plaintiff’s new argument. See Mike v. Dymon, Inc., 1996 WL 427761, at *2 (D. Kan. July 25,

1996) (“In pursuit of fairness and proper notice, the court generally summarily denies or excludes

all arguments and issues first raised in reply briefs.”). Moreover, even if the Court were to consider

Plaintiff’s new argument, the Court is left with the clear impression that this new argument is

unsupported, speculative, and likely improper when considering that the testimony Plaintiff would

like to elicit from Ms. Rahn is most certainly protected by the attorney-client privilege.

                                          CONCLUSION

       The Court finds that there is not a concurrent conflict of interest with Ms. Rahn’s

representation of Defendant Reveles in this case and her representation of Defendant Bernalillo

County in McClendon pursuant to New Mexico Rule of Professional Conduct 16-107(A). The

Court makes this finding because the Defendants’ interests are not directly adverse and Ms. Rahn’s

representation of Defendant Reveles will not be materially limited by her representation of

Defendant Bernalillo County in McClendon. The Court also finds that, upon the filing of

Defendant Reveles’ conflict of interest waiver, the Defendants have waived any potential conflict

of interest pursuant to New Mexico Rule of Professional Conduct 16-107(B).



                                                  6
       Case 1:19-cv-01032-WJ-GJF Document 85 Filed 06/10/20 Page 7 of 7



       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Notify the Court of a Potential

Conflict of Interest [Doc. 46] is DENIED.


                                            ________________________________________
                                            WILLIAM P. JOHNSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                              7
